DECISION
The application of the above-named defendant for a review of the sentence of 4 years; DANGEROUS, imposed on January 16, 1984, was fully heard and after a careful consideration of the entire matter it is decided that: the sentence shall be amended to 4 years; NON-DANGEROUS.
The felony conviction cited by the Sentencing Judge in the Judgment dated January 16,1984, was not an actual conviction. This Board finds that the Defendant has never been involved in a crime against persons, therefore, designates him as a NON-DANGEROUS individual.
We wish to thank Sherri Stieg of the Montana Defender Project for her assistance to the Defendant and to this Court.
John S. Henson, Chairman, Joseph B. Gary, Robert J. Boyd